           Case 1:21-cv-04053-LTS Document 4 Filed 06/17/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ROLAND GRAHAM,

                            Plaintiff,                             21-CV-4053 (LTS)
                      -against-                                ORDER OF DISMISSAL
 ALINA MORAN, et al.,

                            Defendants.

LAURA TAYLOR SWAIN, Chief United States District Judge:

       Plaintiff, who is currently incarcerated in the Philadelphia Industrial Correctional Center,

brings this action pro se. The Court dismisses the complaint for the following reasons.

       Plaintiff has previously submitted to this Court a substantially similar complaint that is

pending under case number 21-CV-3973 (LTS).1 Because this complaint raises the same claims

against the same defendants, no useful purpose would be served by the filing and litigation of

this duplicate lawsuit. Therefore, this complaint is dismissed without prejudice to Plaintiff’s

pending action under case number 21-CV-3973 (LTS).

       In light of the Court’s belief that Plaintiff may have submitted this complaint in error, the

Clerk of Court shall not charge Plaintiff the $350.00 filing fee for this action, and the Warden or

Superintendent having custody of Plaintiff shall not deduct or encumber funds from Plaintiff’s

prison trust account for this lawsuit.




       1
          The Court has directed Plaintiff in the pending action to either pay the $402.00 in fees
for a civil action or, to request authorization to proceed in forma pauperis (IFP), that is, without
prepayment of fees, submit a signed IFP application. See Graham v. Moran, ECF 1:21-CV-3973,
4 (S.D.N.Y. May 4, 2021).
           Case 1:21-cv-04053-LTS Document 4 Filed 06/17/21 Page 2 of 2




                                         CONCLUSION

       Plaintiff’s complaint is dismissed without prejudice as duplicative. All other pending

matters in this case are terminated. No funds should be deducted or encumbered from Plaintiff’s

prison trust account for this action.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

SO ORDERED.

 Dated:    June 17, 2021
           New York, New York

                                                       /s/ Laura Taylor Swain
                                                             LAURA TAYLOR SWAIN
                                                         Chief United States District Judge




                                                 2
